DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-29, in the reply filed on 10/25/2022 is acknowledged.  The elected claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide as further specified in the claims.  Applicant has canceled non-elected method claims.
Claims 21-29 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the active ingredients” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim, for the recitation of all three instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (US 2002/0064541 A1, published May 2002).
	The instant claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide, as further specified in the claims, and wherein the composition comprises about 5% w/w benzoyl peroxide and silica and said composition is formulated for sustained release of said benzoyl peroxide.  Please see above rejection of claim 22 under 35 U.S.C. 112(b); for the purpose of applying prior art, Lapidot as detailed below is considered to meet the claim since Lapidot includes benzoyl peroxide in shells and active ingredients also present in the composition outside the shell.
Lapidot et al. teach compositions exhibiting enhanced formulation stability and delivery of topical active ingredients (see [0002]-[0003]) useful in applications including skin and mucosal membrane topical applications (see [0025]) including those protecting from fungus (see [0026]), for instance.  Lapidot’s formulations preferably are in carriers such as emulsions, creams, lotions, gels, foams, suspensions, etc. (See [0048])(limitation of claims 23-25).  Lapidot’s Example 4 (see [0248]-[0249]) teaches an aqueous formula comprising 4% benzoyl peroxide in silica particles of 0.5 to 15 microns (limitation of claims 21, 26, 27, and 28 overlapping ranges) where a microcapsular shell protects benzoyl peroxide as an active agent from reacting with other active ingredients in the composition (see [0204])(“silica microspheres impregnated with benzoyl peroxide” as in claim 21).    Lapidot’s Example 7 teaches a silica dispersion containing 4% by weight of encapsulated benzoyl peroxide (see [0255]) and Example 8 suggests isopropyl myristate solvent (limitation of claim 29).  Lapidot’s preferred embodiments include microcapsules having an average diameter between 0.1 and 100 microns (see [0103]) and preferably between 8 and 50 microns (see [0135]), ranges respectively including and overlapping the instantly recited values (limitation of claims 26 and 27).  The formulations of Lapidot may be used for sustained release of an active agent (see [0016])(limitation of claim 21).
Because Lapidot’s example cited above includes benzoyl peroxide in an amount of 4% and the instant claim states “about 5% w/w benzoyl peroxide”, this rejection is made using obviousness rationale.  It is the examiner’s position that it would have been prima facie obvious to perform routine optimization procedures with regard to the concentration of benzoyl peroxide in order to achieve the desired end result with regard to this agent’s functional efficacy.  One would have been motivated by routine inquiry to maximize benefits and minimize negative side effects.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, and 14 of U.S. Patent No. 8920821B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising silica microspheres with benzoyl peroxide inside, essentially, with additional components and amounts further specified.
The instant claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide wherein the composition comprises about 5% w/w benzoyl peroxide and silica and wherein said composition is formulated for sustained release.
Issued claim ‘821 1 includes both of these components in an overlapping amount and further recites the sustained release feature instantly claimed in claims 21 and 22.  Instant claims 23-25 peratin to a foam, semisolid, and gel type product, where the issued claims 4-6 recite these features.  Instant claims 26 and 27 recite microsphere size range overlapping with the ranges of issued claims 2 and 3.  Instant claims 28 and 29 address solvent type components which are specified in claim 14 of the issued claim.   As such, all claimed features are included in the parent application no. 11/783,895 which issued as U.S. Patent No. 8920821 in similar or overlapping combinations and ranges thereby rending obvious the instant claims.   This rejection is made using obviousness rationale since the features claimed are based on a combination of features recited in claims structured differently but overlapping in the issued claims.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 8-15 of U.S. Patent No. 9452137B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising silica microspheres with benzoyl peroxide inside, essentially, with additional components and amounts further specified.
The instant claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide wherein the composition comprises about 5% w/w benzoyl peroxide and silica and wherein said composition is formulated for sustained release.
Issued claim ‘137 1 includes both of these components in an overlapping amount and further recites the sustained release feature instantly claimed in claims 21 and 22.  Instant claims 23-25 pertain to a foam, semisolid, and gel type product, where the issued claims 8-10 recite these features.  Instant claims 26 and 27 recite microsphere size range overlapping with the ranges of issued claims 11 and 12.  Instant claims 28 and 29 address solvent type components which are specified in claims 12 and 14 of the issued claim.   As such, all claimed features are included in the parent application no. 14551155 which issued as U.S. Patent No. 9452137 in similar or overlapping combinations and ranges thereby rending obvious the instant claims.   This rejection is made using obviousness rationale since the features claimed are based on a combination of features recited in claims structured differently but overlapping in the issued claims.

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-9 of U.S. Patent No. 10278917B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising silica microspheres with benzoyl peroxide inside, essentially, with additional components and amounts further specified.
The instant claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide wherein the composition comprises about 5% w/w benzoyl peroxide and silica and wherein said composition is formulated for sustained release.
Issued claim ‘917 includes both of these components in an overlapping amount and further recites the sustained release feature instantly claimed in claims 21 and 22.  Instant claims 23-25 pertain to a foam, semisolid, and gel type product, where the issued claims 5 and 6 recite these features.  Instant claims 26 and 27 recite microsphere size range overlapping with the ranges of issued claim 7.  Instant claims 28 and 29 address solvent type components which are specified in claims 8 and 9 of the issued claim.   As such, all claimed features are included in the parent application no. 15272555 which issued as U.S. Patent No. 10278917 in similar or overlapping combinations and ranges thereby rending obvious the instant claims.   This rejection is made using obviousness rationale since the features claimed are based on a combination of features recited in claims structured differently but overlapping in the issued claims.

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10780046B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising silica microspheres with benzoyl peroxide inside, essentially, with additional components and amounts further specified.
The instant claims are drawn to a composition comprising silica microspheres impregnated with benzoyl peroxide wherein the composition comprises about 5% w/w benzoyl peroxide and silica and wherein said composition is formulated for sustained release.
Issued claim ‘046 includes both of these components in an overlapping amount and further recites the sustained release feature instantly claimed in claims 21 and 22.  Instant claims 23-25 pertain to a foam, semisolid, and gel type product, where the issued claims 3-5 recite these features.  Instant claims 26 and 27 recite microsphere size range overlapping with the ranges of issued claims 6 and 7.  Instant claims 28 and 29 address solvent type components which are specified in claims 8 and 9 of the issued claim.   As such, all claimed features are included in the parent application no. 16286983 which issued as U.S. Patent No. 10780046 in similar or overlapping combinations and ranges thereby rending obvious the instant claims.   This rejection is made using obviousness rationale since the features claimed are based on a combination of features recited in claims structured differently but overlapping in the issued claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617